In an action for payments of the sum of fifty dollars per week for fifty-six weeks, brought upon a contract to pay such amounts in consideration of plaintiff’s relinquishing his trade and customers and agreeing not to compete with the defendant, judgment reversed on the law and the facts and a new trial granted, costs to appellant to abide the event, upon the ground that the verdict of the jury is against the weight of the credible evidence. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.